Citation Nr: 1629761	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-33 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 27, 1980, to December 13, 1980, from November 2003 to May 2005, and from August 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a video conference hearing before the Board in November 2015.  

The issue of entitlement to service connection for a right knee disability being referred has been raised by the record in a June 2016 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an initial compensable rating for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have sleep apnea that was caused or aggravated by his service.

2.  The Veteran does not have a neck disability that was caused or aggravated by his service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

2.  Criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Veteran submitted claims for service connection for sleep apnea and a neck disability in June 2010.  The claim for sleep apnea was denied in a March 2013 rating decision and the claim for a neck disability was denied in an October 2012 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).   Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for a neck disability.  On a March 2005 post deployment form, the Veteran reported headaches, muscle aches, and still feeling tired after sleeping.  The Veteran denied difficulty breathing.  The records are negative for any reference to a diagnosis of or treatment for sleep apnea.  

Associated with the claims file is a CPAP (continuous positive airway pressure) titration report dated in August 2010.  The Veteran was assessed with obstructive sleep apnea treated with CPAP and no evidence of periodic limb movement disorder.  

At a VA examination in February 2011, the Veteran reported mid to lower back pain with an onset in 2003 when a tree fell on top of him while he was loading supplies at a lock base site.  There was no evidence of radiating pain on movement, guarding, weakness, loss of tone, or atrophy of the limbs.  There was evidence of muscle spasm of the upper back and lower neck.  The examination revealed tenderness of the neck with range of motion.  The Veteran was reported to have normal range of motion of the neck with pain.  The Veteran was diagnosed with degenerative arthritis of the cervical spine.  

VA treatment reports reflect that unspecified sleep apnea was an active problem as of January 2013.

An addendum opinion was obtained from a VA examiner in March 2013.  The examiner opined that the Veteran's degenerative arthritis of the cervical spine was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran's service treatment records showed no documentation of a neck injury or neck complaints.  The examiner noted that the Veteran's service treatment reports reflected reports of low back pain but no neck complaints.  The examiner concluded that in the absence of medical evidence supporting that the Veteran developed neck pain during service, the degenerative joint disease of the cervical spine was less likely than not due to service and likely due to the normal aging process.  

The Veteran submitted a lay statement from his girlfriend B.R., in May 2013.  She indicated that the Veteran emailed her and reported that a large wheel and tire fell on him and he had back pain since he got home.  She also indicated that the Veteran went to VA for a sleep study because he stops breathing while he sleeps which was something that she did not notice prior to the Veteran's last deployment.  

The Veteran also submitted a lay statement from B.B., a fellow service member.  He noted that he advised the Veteran to get checked for sleep apnea because he had recently been diagnosed with sleep apnea and he and the Veteran were exposed to burn pits during their deployment.  

At a November 2015 hearing before the Board, with regard to sleep apnea, the Veteran testified that he was stationed by burn pits in both Kuwait and Iraq.  He reported that he was given medication to sleep but he always woke up unrested.   He indicated that he was exposed to pollution, dust, and smoke from trash and feces burning in Iraq.  He indicated that he felt tired after sleeping and had trouble with snoring after his deployments but his sleep symptoms had improved since he was diagnosed with sleep apnea in August 2010 and issued a CPAP machine.  With regard to the Veteran's neck disability, the Veteran reported that he injured his low back and neck when he was loading tires onto a truck while serving in Iraq.  He indicated that he did not go to sick call because he was the oldest person in his unit and he had to watch the men in his unit.  Additionally, he testified that it was frowned upon to go to sick call.  He reported that he was serving in a war zone and he had very little time to take care of himself.  The Veteran testified that he went to a chiropractor three to four times a month and used Naproxen, Tylenol, and Aleve.  He indicated that he did not report any neck problem at his separation from active duty because he wanted to avoid being put out of service.  He noted that he reinjured his neck when he was reactivated to support Operation Iraqi Freedom in 2008-2009 and he hit a deer while riding his motorcycle.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for sleep apnea or a neck disability.  

With regard to sleep apnea, while the Veteran is currently diagnosed with this disability, the competent and probative evidence of record does not demonstrate a nexus between sleep apnea and his active service.  The Veteran's service treatment reports do not document any complaints or findings related to sleep apnea during active service.  The Veteran reported no sleep issues (other than still feeling tired after sleeping), snoring, difficulty breathing, or any such problems during service.  The Veteran has provided no medical evidence linking his sleep apnea to his active service, including his exposure to burn pits and other environmental exposures while he was deployed.  

To the extent that he reported having sleeping problems including feeling tired after sleeping, he is competent to provide such a history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of his sleep problem symptoms and their effect on his activities.  However, although the Veteran is competent to report sleeping problems, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Consideration has also been given to the lay statements submitted on the Veteran's behalf.  The Veteran's girlfriend reported that she did not notice any breathing problems during the Veteran's sleep prior to his last deployment and a fellow service member indicated that he believed that the Veteran's sleep apnea resulted from exposure to burn pits during their deployment.  However, the Board affords little probative value to those statements.  The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability as complicated as sleep apnea, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for sleep apnea and the claim must be denied.  Gilbert  v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to the neck disability, the Veteran was not diagnosed with arthritis of the cervical spine until several years after service.  As such there is no evidence of arthritis within one year of the Veteran's separation from service to afford him the presumption of service connection.  38 C.F.R. §§ 3.307, 3.309(a)

Moreover, continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  The Veteran's statements related to a continuity of symptoms refer to low back issues rather than the claimed neck disability.  

Additionally, there is no competent medical evidence to show that the Veteran has arthritis of the neck that is related to his service.  The Board finds that the March 2013 VA addendum opinion highly probative evidence against this claim.  The VA clinician reviewed the claims file and VA examination and determined that arthritis of the neck was not related to his service.  The clinician provided a conclusion with sufficient rationale.  Therefore, the VA medical opinion provides probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

To the extent that he reported having neck problems following service, he is competent to provide such a history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of his neck symptoms and their effect on his activities.  However, although the Veteran is competent to report neck symptoms, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a neck disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, an examination in this case has been undertaken and a medical opinion was obtained.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained.  

With regard to sleep apnea, while a VA medical opinion was not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d)  to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran has indicated that he believes that he has sleep apnea related to his exposure to pollution, dust, and smoke from trash and feces burning in Iraq and he indicated that he felt tired after sleeping and had trouble with snoring after his deployments.  However, there is no medical evidence suggesting that sleep apnea was related to the Veteran's service. As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for a neck disability is denied.  


REMAND

A review of the claims reveals that a remand is necessary before a decision on the merits of the claim for a compensable rating for bilateral hearing loss can be reached.  

VA's duty to assist includes providing a medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is inadequate to evaluate the Veteran's current condition.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); 38 C.F.R. § 3.326(a) (2015).  The Veteran has indicated an exacerbation of his disability since his last VA examination in February 2011.  Evidence currently of record does not allow the Board to have an accurate picture of the Veteran's disability.  Therefore, the Veteran must be provided a new medical examination which would allow for adjudication of his claim of an increased rating for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to evaluate the current severity of his bilateral hearing loss.  The examiner must review the claims file and must note that review in the report. The evaluation should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2015).  In addition, the examiner should comment upon whether the Veteran's service-connected bilateral hearing loss results in marked interference with employment and should note any social and industrial impairment due to hearing loss. 
 
 2. Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


